Citation Nr: 0929255	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971, and from January to July 1991.  He also had 
additional periods of active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA) in the Army Reserve and 
National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The claim was reopened and subsequently remanded by a 
December 2008 BVA decision for a VA examination to determine 
the nature and etiology of his bilateral hearing disorder.  
The VA examiner was specifically instructed to state whether 
it was at least as likely as not that the Veteran's 
diminished hearing was casually related to an active duty 
period of service. 

The Veteran underwent VA examination in January 2009.  
Although the VA examiner indicated that the claims file was 
reviewed, she later stated in her report that private medical 
records and VA records had not been reviewed.  Based on the 
inconsistencies of these statements, it is unclear which 
records were, in fact, reviewed by the VA examiner. 

Furthermore, in the section of the VA audiological 
examination report entitled "Pertinent Service History," 
the VA examiner only mentioned the Veteran's service between 
1969-1970.  No mention was made regarding his active duty 
service between January and February 1971, and from January 
to July 1991.  The VA examiner additionally failed to note 
his 20 plus years of service with the Army Reserve/National 
Guard.  

Moreover, the VA examiner concluded that the Veteran's 
current hearing loss was not caused by military noise 
exposure given his normal audiogram at separation.   However, 
the Board notes that an audiogram conducted in June 1991, 
just prior to his separation from his second tour of active 
duty service, clearly indicates hearing loss. 

Since it appears that the VA examiner only considered a 
portion of the Veteran's first period of active duty service 
when establishing her medical opinion, the Board finds that 
clarification is needed. The U.S. Court of Appeals for 
Veterans Claims has addressed this issue in Stegall v. West, 
11 Vet. App. 268 (1998); where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  Therefore, compliance with the Board's 
earlier remand is required. 

The Board previously noted, in the December 2008 BVA Remand, 
that although an August 2005 private audiologist rendered an 
opinion regarding the Veteran's hearing loss, the opinion was 
insufficient to grant service connection for several reasons.  
One stated reason was that the examiner had considered the 
Veteran's entire military career as "active service," 
failing to distinguish between periods of active duty 
service, ACDUTRA, INACDUTRA, and inactive duty service.  The 
January 2009 VA examination is similarly insufficient, as the 
Veteran's entire service history was not considered.

A review of the medical evidence shows that although there 
was no hearing loss noted during the Veteran's first tour of 
active duty, diminished hearing was noted four years later in 
a February 1975 medical examination taken while he was in the 
Army Reserve.  Hearing loss was noted consistently during 
subsequent National Guard medical examinations.  It was 
additionally documented in his June 1991 examination, taken 
just prior to his separation from his second tour of active 
duty service. 

The Board further notes that, although the service records 
include two DD 214's, for his active periods of service 
covering (February 1969- February 1971), and (January 1991-
July 1991) and a report of separation from the Army National 
Guard indicating over 20 years of service in the National 
Guard/Reserve, the record does not contain a listing of when 
the Veteran spent time performing active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) within 
his inactive periods of service with the National 
Guard/Reserve.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that service records 
documenting the Veteran's INACDUTRA, 
ACDUTRA, and inactive service periods for 
the Army National Guard/Reserve be 
obtained.  If no records are found, the 
file must clearly document that fact.  

2.  Following the above actions, and 
regardless of whether the specific dates 
of INACDUTRA, ACDUTRA, and inactive 
service periods can be determined, the 
January 2009 VA examiner or any other 
appropriate VA examiner, is asked to 
review the claims file, and provide an 
opinion as to whether it is at least as 
likely than not that the current diagnosis 
of hearing loss was caused by noise 
exposure during periods of active duty, 
INACDUTRA and ACDUTRA, rather than periods 
of inactive service with the Army National 
Guard/Reserve.  

Again, even if the specific dates of 
ACDUTRA and INACDUTRA can not be 
determined, the examiner must still 
comment as to whether, based on the length 
of such service in relation to the 
Veteran's inactive service, the hearing 
loss was caused by noise exposure during 
periods of active duty.  Any opinion 
should be accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

